DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered. 
Reasons for Allowance
Claims 1-8, 11-15, 17, 19-23, 25-28 and 31-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Foerster US 6296659 discloses a method of suturing, the method comprising a first end segment and a second segment, inserting the first end segment through a traction loop, pulling the traction loop and the first end segment through an opening in a suture lock.
Regarding claim 1, Foerster fails to disclose in combination with the claim language a method comprising the first end segment comprising a plurality of first strands being braided together in a first braid, the second segment of the suture has a plurality of second strands braided together in a second braid, the second braid being tubular and continuous with the first braid to form a continuous suture braid along an outermost layer of the suture, there being more strands in the second segment than strands in the first end segment such that the second segment has a greater denier.
Regarding claim 15, Foerster fails to disclose in combination with the claim language, a method comprising a suture having a first segment and a second segment, the second segment having a denier that is at least two times greater than the denier of the first segment, at least a portion of the second 
Spedden et al. US 2009/0318962 discloses a tubular woven suture comprising a first end segment, a second segment, the second segment being a hollow braid along an outer most layer, the first end segment being compressed.
Regarding claim 1, Spedden et al. fails to disclose in combination with the claim language a method comprising the first end segment comprising a plurality of first strands being braided together in a first braid, there being more strands in the second segment than strands in the first end segment such that the second segment has a greater denier.
Regarding claim 15, Spedden et al. fails to disclose in combination with the claim language, a method comprising the second segment having a denier that is at least two times greater than the denier of the first segment, a transition zone in the outermost layer comprises a plurality of distal most ends of the second strands.
Grafton US 20050192631 teaches a suture tape having a first braided portion and a tapered transition segment and a thicker braided segment, the number of strands in the second segment are greater than the first segment. 
Regarding claim 1, Grafton fails to disclose in combination with the claim language a method comprising the second segment of the suture having a plurality of second strands braided together in a second braid and being tubular and continuous with the first braid to form a continuous suture braid along an outermost layer of the suture.
Regarding claim 15, Grafton fails to disclose in combination with the claim language, a method comprising a suture having a transition zone in the outermost layer comprising a plurality of distal most ends of the second strands.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771